Chief Justice Agnew
delivered the opinion of the court,
The question presented in this record is whether a wife, who has been divorced a mensa et thoro, on account of the cruel and barbarous conduct of her husband, and indignities to her person- rendering her condition intolerable, and life burdensome, and whose husband has deserted her, and moved out of the state, can acquire a settlement in her own right, entitling her to support as a pauper. If she cannot her lot is hard indeed, when she becomes old. and feeble, and unable to support herself. But we think the effect of the divorce, which separates her from the domicile of her husband, and of his cruel conduct, and final desertion leads to a different conclusion. The place of her husband’s settlement is no longer her home. She is cast out to seek a residence and a home where best she can find it, and if this leads her into another township or city, why shall she be denied the privilege of seeking comfort and a support, where the best opening offers to her wandering steps ? Humanity and laAV, its handmaid, do not say nay. Coverture alone bound her to her husband’s settlement, because it made her husband’s house her home. But when the law separated her from it, she became a houseless Avanderer, unless she can find another by her own volition. Then Avhen we add the legal consequences of her husband’s conduct, an emancipation from her condition as a feme covert, so far arises, that she is permitted to act as a feme sole in many respects which tend directly to the acquisition of a home.
By the second section of the Act of 4th May 1855, “ Whensoever any husband, from drunkenness, profligacy, or other cause, shall neglect or refuse to provide for his Avife, or shall desert her, she shall have all the rights and privileges secured to a feme sole trader under the Act of 22d February 1718, entitled an act concerning feme sole traders and be subject as therein provided; and her property, real and personal, however acquired, shall be subject to her free and absolute disposal during life, or by will, without any liability to be interfered Avith or obtained by her husband; and in case of her intestacy shall go to her next of kin, as if he were previously dead.” So the third section of the Act of 11th April 1856 declares that “ Whensoever any husband shall have deserted or separated himself from his wife, or neglected or refused to support her, or she shall have been divorced from his led and board, it shall be lawful for her to protect her reputation by an action for *433slander or libel; and she shall also have the right by action to recover her separate earnings or property.” Black v. Tricker, 9 P. F. Smith 13, decides that the acts or conduct of the husband, which under the Act of 1855 give rise to these privileges of the wife, establish her rights ipso facto, and the decree provided for in the fourth section for the security of creditors, is not necessary to confer them. It says also, that the third section of the Act of 1856 being in pari materia proves satisfactorily that a decree as a feme sole trader is not essential to the assertion of her rights and privileges in regard to her property.
In reference to the 2d section of the Act of 1855, Chief Justice Thompson said, “ The section was designed to suspend the marital rights of the husband as a consequence of the acts enumerated, and at the same time to relieve the wife from her marital disabilities.” It will be noticed also that the 3d section of the Act of 1856 expressly includes a case of divorce a mensa et thoro. This suspension of marital rights of the husband, and the power to trade, earn property, defend it, and keep it to herself and her children, unite, in enabling her to secure a place of business and a home, and thereby to obtain a settlement as the necessary consequence of her legal rights. The fact that in this case Mrs. Boyer did those acts, which, if a feme sole, would secure her a settlement in the city of Williamsport, is not disputed. Having then in this respect the power of a feme sole, as we have seen, it follows that this settlement was legally acquired and the city is liable for her support as a pauper.
Judgment affirmed.